Citation Nr: 0116263	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952.  His decorations and awards include the Combat 
Infantryman Badge and Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


REMAND

The April 2000 rating decision denied the claim of 
entitlement to service connection for hepatitis C as not well 
grounded.   In November 2000, however, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law. See 
generally Veterans Claims Assistance Act of 2000, Pub. L.106-
475, § 3(a), 114 Stat. 2096 (2000).  The appellant is 
entitled to the benefit of this new law.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
then, unless Congress has provided otherwise, the version 
most favorable to the appellant will apply).  

Among other things, the VCAA eliminates the threshold 
requirement that a claim be well grounded before a decision 
on its merits may be rendered.  It thus supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), which held 
that VA cannot assist in the development of evidence 
concerning a claim that is not first found to be well 
grounded.  Under the VCAA, however, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for a benefit and to provide the claimant with 
certain kinds of notice before adjudicating that claim.  
Thus, as the RO found only that the claims at issue were not 
well grounded, it must readjudicate the claims on their 
merits, but only after ensuring that it has the duties set 
out in the VCAA have been carried out first.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The VCAA reaffirms and clarifies VA's obligations to the 
claimant with respect to notice and assistance with the 
development of evidence.  Thus, the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical and lay evidence that 
is necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The new law also provides that VA must 
make reasonable efforts to obtain records pertinent to a 
claim, and if the records cannot be secured, must so notify 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Furthermore, under the new 
law VA must supply a medical examination or opinion if such 
is necessary to make a decision on a claim for compensation.  
Id.

The Board finds that these duties have not been completely 
fulfilled in this case. It would be prejudicial to the 
veteran for the Board to decide his claim before the 
obligations owed to him by VA concerning its development were 
carried out.  For this reason as well, the claim must be 
remanded.  Bernard.

The record as it now stands lacks medical evidence sufficient 
for deciding this claim.  Medical records included in the 
claims file show that the veteran has been diagnosed by his 
private physician with hepatitis C.  The earliest 
documentation of this diagnosis is dated in June 1998.  It is 
based on there having been a positive result in a test for 
the hepatitis C virus (HCV) antibody performed in March 1998.  
However, the file contains no documentation of results for 
any enzyme immunoassay (EIA) and recombinant immunoblot assay 
(RIBA) testing or indicate whether the physician's diagnosis 
was based on such data as well.  See VA Fast Letter 99-94, 
September 28, 1999.

Under the VCAA, the veteran must be afforded an examination 
if there is a diagnosis or symptoms of current disability, 
there is evidence that the current disability may related to 
service, and the evidence is insufficient to resolve the 
claim.

The claims file does contain a statement, dated in August 
1999, by the veteran's private physician that "IT IS AS 
LIKELY AS NOT THAT [THE VETERAN] CONTRACTED HEPATITIS C AS A 
DIRECT RESULT OF BLOOD TRANSFUSION(S) AND/OR CONTACT WITH 
BLOOD FROM OTHER WOUNDED SOLDIERS..."  However, there is no 
explanation for the opinion or indication that it was a 
product of a review of the record.  Therefore, the record is 
insufficient in the absence of a current examination.  

The veteran's service medical records show that he underwent 
several surgical procedures for wounds that he received in 
combat.  There appears to be nothing in his service records, 
though, documenting that the veteran received a blood 
transfusion during any of those surgeries.  Likewise, there 
is no in-service documentation that he had contact with the 
blood of other wounded soldiers.  

However, all such proof could be supplied by the veteran in 
this case.  The recipient of the Combat Infantryman's Badge 
and the Purple Heart, he is a combat veteran.  As such, he is 
eligible to establish through his own statements that he was 
exposed to the blood of wounded soldiers during service.  It 
is provided by statute that

[I]n the case of any veteran who engaged 
in combat with the enemy in active 
service with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of such service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such 
service, satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
not-withstanding the fact that there is 
no official record of such incurrence or 
aggravation in such service and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service 
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.

38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. 
§ 3.304(d) (2000).  

In his September 2000 Appeal to Board of Veterans' Appeals, 
the veteran pointed out that in combat situations, records of 
blood transfusions are not usually made and soldiers are 
exposed to the blood of those who have been wounded.  
However, he gave no account, there or in any other statement 
submitted for the record, alleging that he had received a 
blood transfusion or had been come into contact with the 
blood of other soldiers during combat.  If the RO determines 
that this account is credible, see Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996) (interpreting "satisfactory 
evidence" requirement of 38 U.S.C.A. § 1154(b)) and 
"consistent with the circumstances, conditions, or 
hardships" of the veteran's military service, and is not 
refuted by other evidence of record in clear and convincing 
fashion, then his allegations should be deemed true.  Dambach 
v. Gober, 223 F.3d 1376, 1380 (holding that 38 U.S.C.A. 
§ 1154(b) applies to illnesses incurred during combat).

Regardless of the outcome of the assessment under 38 U.S.C.A. 
§ 1154(b), any account submitted by the veteran relevant to 
exposure to HCV during should be reviewed by the VA examiner.  
In addition, as part an inquiry into the etiology of any 
hepatitis C diagnosed, the VA examiner should elicit from the 
veteran a complete history of his other risk factors for 
hepatitis C.  

The Board takes this opportunity to observe that the duty to 
assist owed by VA extends to all applicable theories of a 
claim, regardless of whether those theories are currently 
supported by the evidence of record or even known to the 
claimant.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Likewise, a claim must be adjudicated under all 
theories, statutes, and regulations applicable thereto.  Id.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
service connection for hepatitis C.  
After the veteran responds, the RO must 
attempt to secure from treatment sources 
that he has identified copies of all 
records that have not previously been 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If the RO is unable to secure any records 
after making reasonable efforts to obtain 
them, it must so notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  In contacting the veteran, the RO 
should request that he furnish details as 
to how he was exposed to contaminated 
blood or otherwise contracted HCV, 
including the time, place, and 
circumstances of such exposure.  

3.  After the development requested above 
has been accomplished, the RO should 
afford the veteran an appropriate 
examination.  Blood serology and liver 
function tests should be conducted in 
order to ascertain whether the veteran 
has hepatitis C and if so, its etiology.  
To this end, the examiner should review 
any account of exposure to HCV during 
combat submitted by the veteran and 
should elicit from him a history of 
exposure, both in-service and post-
service, to pertinent risk factors and 
means of infection.  All indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology, serology results, and 
other findings should be reported in 
detail. The claims file, including a copy 
of this Remand, must be made available to 
and reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  

Following review of all of the evidence, 
including the service medical records of 
the veteran, the examiner should offer a 
diagnosis that addresses the question 
whether the veteran has hepatitis C.  
Then, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that hepatitis C had its 
origin in whole or in part during the 
veteran's active service, including 
exposure to risk factors during such 
service.  A complete rationale for all 
opinions should be stated.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice sent was returned as 
undeliverable.  

5.  After the VA examination has taken 
place, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  The RO should then adjudicate the 
claim of entitlement to service 
connection for hepatitis C on the merits, 
and under all theories, statutes, and 
regulations applicable thereto, to 
include 38 U.S.C.A. § 1154(b), 38 C.F.R. 
§§ 3.303(a) and (d) (2000), 38 C.F.R. 
§ 3.310 (2000), and Allen v. Brown, 7 
Vet. App. 439 (1995).  Schroeder.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




